tax_exempt_and_government_entities_division number release date date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years ending dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 on date we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend school city county state state date date date date announcement announcement dear we have considered your application application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts formation you operate a private school for grades k4 through located in city county state you were formed as a non-profit corporation under the laws of state on date and were formed or substantially expanded at the time of court-ordered desegregation of the public schools in county per your application you were recognized as a tax-exempt_organization under ’ sec_501 of the code by letter dated date but according to your form_1023 you relinquished your exempt status around during more than years of operation you have not enrolled any black students nor have you employed any black faculty or administrators the population of county i sec_59 black and white you filed an amendment to your articles of incorporation on date to provide that you were organized exclusively for sec_501 purposes that your activities are limited to those that are exempt within the meaning of sec_501 and that in the event of dissolution your assets will be distributed to one or more sec_501 organizations application you reapplied for recognition of exemption from federal income taxes on date and requested that you be recognized as exempt as of that date nondiscriminatory policy publication your board_of directors adopted a racially nondiscriminatory policy as to on april students the statement conforms to the language of section dollar_figure of revproc_75_50 1975_2_cb_587 the statement school admits students of any race color and national or ethnic origin was stamped into the student handbook and the brochure until a reprinting of the handbook for the school year when the following policy was imprinted school admits students of any race color national and ethnic origin to all the rights privileges programs and activities generally accorded or made available to students at the school it does not discriminate on the basis of race color national and ethnic origin in administration of its educational policies admission policies scholarship or loan programs and athletic and other school-administered programs some were in conformance with revproc_75_50 and some were not the last you have also publicized your nondiscriminatory policy in newspapers during newspaper publications you have provided are from february and you have also publicized your nondiscriminatory policy in your brochure student handbook enrollment application and educational contract and a brief version of the policy on the first page of your website your have published on your website an updated version of your student handbook which includes your nondiscriminatory policy minority scholarship program your board adopted a minority scholarship program on april the scholarship is to provide two half-tuition scholarships to biack applicants your minority scholarship program states that it requires applicants to pay a dollar_figure testing fee however when asked you stated that you would waive the dollar_figure testing fee and that you would also waive the dollar_figure per family membership fee for a student awarded a minority scholarship you also stated that you have advertised the existence of your financial aid program in the local papers and that to date you have not awarded any scholarships under this program two advertisements were published announcing the scholarship program the first advertisement _ effective august for the scholarship program was published in the april paper no black students have been enrolled yet however the advertisement did not specify that the scholarship was only available to black students until the advertisements published in the february minority scholarships editions of two local papers which only stated that they were weekend edition of a local you have a minority representative on the minority scholarship program committee the same representative that is on the minority outreach committee discussed below however you have stated that because the committee has not received any scholarship applications it has not met with regard to offering full tuition scholarships you state the school has not considered offering full-tuition scholarships financial aid is available to all enrolled students through the school but is limited to of the total tuition cost therefore the school board believes it would not be equitable to offer full-tuition scholarships in your letter dated september scholarships was feb to the scholarships made available __ you stated that the last advertisement of the minority the school has not received any calls or requests in regard in your letter dated december 20__ you state that you will include the availability of the scholarships on your website however in your letter dated september __ you state the minority scholarships are not currently advertised on the school’s website the availability of the scholarships has not been advertised by any method other than the newspaper articles part iv of the scholarship program states that if the goal for the black applicants is not achieved in any year the selection committee shall file a written report to the board_of directors setting forth the reasons for such and the committee’s recommendations for attracting more qualified black applicants since this program was adopted on april no reports have been filed despite this provision in the program the application_for scholarships sets out requirements including among other things specific performance requirements on standardized tests and three letters of recommendation for admission for persons awarded scholarships when asked whether these standards are required of all new students admitted to the school including those that are not offered scholarships you responded in your letter dated september performance requirements still currently apply a resolution has been made to eliminate the testing requirement from the minority scholarship program although it has not been passed at this time there appears to be strong support for it and it may be adopted in the near future no further information has been received __ while the specific minority outreach program you formed a minority outreach committee on april april after the initial development letter was received by you the committee consists of not less than members of your board and the committee may then select one or more additional persons from the community to serve on the committee in an advisory capacity and the board recommends that at least one of the advisory members be from the minority community according to your application the initial committee included three board members _ which held its first meeting on was only attended by the and one minority member however the meeting held in april board members and the headmaster and your letter dated april stated that those were the members of the committee there is now a minority representative on the minority outreach committee however despite your indication during our conference call on july you would hold a meeting of the minority outreach committee during the following couple weeks according to your letter dated september the minority outreach committee has not met since april11 __ that the minority outreach committee planned and held an open house on april it invited interested persons in the community provided a list developed at the april meeting of black persons to invite although your letter dated june persons were contacted and advertised in the two nearest local papers the week before the open house three black persons from the community attended it was also not specified whether any potential black students or their parents attended the open house at the open house each school representative was instructed to promote attendance at the school to express the school’s interest in minority enrollment and to invite the attendees’ comments regarding their view of the school and how it might be made more appealing to the minority community indicates that not all these in response to our question to provide an update of the efforts and results of the minority outreach program since the open house in houses during the last three years that were open to the public when asked for a more detailed response to this question you stated the school has periodically conducted open houses in prior years although not targeted directly to the minority community these events have been advertised to the public in local papers and held in public places specific dates attendance or any other details were not provided __ you stated we have also had several open you had an open house in march _ but did not provide any information about outreach to black leaders in the community to attend or who attended despite numerous requests in general to provide details whether this was sent only to current parents was sent home with students was mailed out to members of the minority community or was otherwise disseminated you provided a letter addressed dear parents but don’t say since march the minority outreach committee __ you have had no open houses and there has been no additional activity of other outreach you also stated that you participated in city and county events such as a national day of prayer at a baptist church in an effort to show the community that you are a quality school and that you would like to attract more students you are also a member of the state private school association which has for years required its member schools to adopt and maintain nondiscriminatory policies you also participated in basketball tournaments with schools having black students and provided photos of basketball games and recruiters from local universities which include black persons in response to the question of what other methods of outreach to the black community you have it also has distributed brochures about the school which include the school’s non- taken you responded school has advertised in area newspapers stating its nondiscriminatory policy discriminatory policy these brochures are made available to anyone upon request or who comes into the school expressing an interest in attending these brochures are also available at the school’s open house representatives from the school have visited kiwanis meetings in neighboring counties no additional information such as the racial composition of the kiwanis meetings was provided finally during our conference call on july immediate outreach directed to the black community such as to black pre-school or day care centers and to have board members distribute brochures to their offices and places of business such as dental offices and to black churches in response to a question regarding what actions had been taken since the conference call on september that no other outreach to the minority community has been implemented __ you indicated an intention to begin you responded lack of minority enrollment or employment you state that it is difficult to obtain minority students because there is a social resistance in the community for a black person to attend the school in addition there is the economic impediment of the cost of attendance additionally you stated in a letter dated october school also operating in city ‘that it is difficult in our area to attract the minority student because there is a black private __ in response to which no minority applications were received you stated that you you sent letters asking to post teacher vacancies at two universities one an historically black institution however you did not post your recent vacancies at these universities you advertised teaching and coaching positions on the state private school association website in spring are generally unable to compete with public schools or schools in larger communities for teaching candidates because of your relatively low pay scale you further state most of the school’s teachers provide a secondary source_of_income to their households and are able to work at a lower rate also many of the current teachers and staff have children enrolled in the school or have in the past which increases the desirability of a position at the school law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt revrul_71_447 1971_2_cb_230 provides that a private school which does not have a racially_nondiscriminatory_policy_as_to_students does not qualify for exemption from federal_income_tax under sec_501 of the code it defines a racially nondiscriminatory policy as meaning that the school admits the students of any race to all the rights privileges programs and activities generally accorded or made available to students at that school and that the school does not discriminate on the basis of race in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school-administered programs revproc_75_50 supra sets for the guidelines and recordkeeping requirements for determining whether private_schools that are applying for recognition of exemption from federal_income_tax under sec_501 of the code or are presently recognized as exempt from tax have racially nondiscriminatory policies as to students section dollar_figure provides that a school must show affirmatively both that it has adopted a racially_nondiscriminatory_policy_as_to_students that is made known to the general_public and that since the adoption of that policy the school has operated in accordance therewith sec_4 c provides in part that whether a particular school follows a racially nondiscriminatory policy will be determined on the basis of the facts and circumstances of each case announcement withdrew advance assurance of deductibility to you of contributions made after date as you declined to adopt a racially nondiscriminatory admissions policy announcement stated that contributions under sec_170 are no longer deductible to you as your exempt status had been revoked in 330_fsupp_1150 d d c aff'd sub nom 404_us_997 and in the revised injunction orders issued on may and date the internal_revenue_service is prohibited from according and from continuing the tax-exempt status now enjoyed by all mississippi private_schools or the organizations that operate them which have in the past been determined in adversary or administrative proceedings to be racially discriminatory or were established or expanded at or about the time the public school districts in which they are located or which they serve were desegregating and which cannot demonstrate that they do not racially discriminate in admissions employment scholarships loan programs athletics and extra-curricular programs the existence of conditions set forth in paragraph herein raises an inference of present discrimination against blacks such inference may be overcome by evidence which clearly and convincingly reveals objective acts and declarations establishing that such is not proximately caused by such school’s policies and practices such evidence might include but is not limited to proof of active and vigorous recruitment programs to secure black students or teachers including students’ grants in aid or proof of continued meaningful public advertisements stressing the school’s open admissions policy or proof of meaningful communication between the school and black groups and black leaders within the community concerning the school’s nondiscrimination policies and any other similar evidence calculated to show that the doors of the private school and all facilities and programs therein are indeed open to students or teachers of both the black and _ white races upon the same standard of admission or employment in 478_fsupp_107 d d c aff'd d c cir date cert_denied 450_us_944 the court held that private_schools administering racially discriminatory admissions policies are excluded from tax-exempt status under sec_501 of the code the court further held that the foundation had failed to meet is burden of establishing its entitlement to exemption under sec_501 because the foundation’s record was completely devoid of evidence that it was administering a nondiscriminatory admissions policy the court aiso stated that the inference that the plaintiff administered a racially discriminatory policy may be drawn from the circumstances surrounding the school’s establishment similar inferences as to the existence of a racially discriminatory policy based on facts surrounding a school’s establishment and lack of minority enrollment have been drawn by other courts see eg 382_fsupp_921 n d miss on remand from the supreme court 413_us_455 and 425_fsupp_528 e d la in norwood v harrison and in brumfield v dodd the courts analyzed whether private_schools were racially discriminatory the courts held that a prima facie case of racial discrimination arises from proof a that the schools’ existence began close upon the heels of the massive desegregation of public schools within its locale and b that no blacks are or have been in attendance as students and none is or has ever been employed as a teacher or administrator at the private school in 461_us_574 the supreme court found that petitioner a nonprofit private school that prescribes and enforces racially discriminatory admissions standards on the basis of religious doctrine did not qualify as a tax-exempt_organization under sec_501 of the code the court held that racially discriminatory private_schools violate a fundamental public policy and cannot be viewed as conferring a public benefit within the meaning of common_law standards of charity and congressional intent underlying sec_501 c in 94_tc_284 the tax_court held that a private school failed to show that it operated in good_faith in accordance with a nondiscriminatory policy toward black students the school was formed at the time of desegregation of the public schools and never enrolled a black student or employed a black teacher the school and its students participate in some educational and vocational programs and other school-sponsored activities that directly involved blacks the court noted in today’s world interaction with persons of another race in interscholastic and community activities is unavoidable by all but the most reclusive or isolated groups petitioner's burden is not met by showing that it interacts with outsiders the relevant criteria deal with restrictions on those who may become insiders ie students at the school the court concluded that the school did not qualify for exemption under sec_501 of the code analysis all facts and circumstances must be considered in determining whether a private school has shown that it has overcome an inference of racial discrimination relevant factors include the following actual enrollment of black students active and vigorous recruitment of black students and teachers financial assistance for black students adoption of a policy of racial nondiscrimination effective communication of such policy to members of the black community including publication of the policy meaningful contact with members of the black community and public disavowal or repudiation of previous statements that are inconsistent with a policy of nondiscrimination the information submitted indicates that you were formed at the time of desegregation of the public school district in which you are located and operated for a lengthy period of time and continue to operate without enrolling any black students or employing any black faculty or administrators furthermore you operated for a substantial period of time without the adoption or publication of a facially nondiscriminatory policy the foregoing information raises an inference of present discrimination against blacks as set forth in the above cited court decisions in order to be exempt from federal_income_tax a private school subject_to an inference of discrimination must provide clear_and_convincing evidence that it now operates in a good_faith racially nondiscriminatory manner furthermore such a school must provide persuasive evidence that the absence of black enrollment is not attributable to the continuation of the school’s past policies since you submitted your application in you have taken the following actions toward demonstrating that you operate in a bona_fide racially nondiscriminatory manner adoption of a nondiscriminatory policy publication of such policy in newspapers your brochure student handbook enrollment application educational contract and your website creation of a minority outreach committee and holding one meeting of such committee adoption of a minority scholarship program and creation of a minority scholarship committee which held no meetings held one open house to which you invited a few members of the black community the facts indicate that you have failed to pursue and have in fact provided resistance to some suggestions made either by you or us such as advertising the minority scholarship program on your website outreach to black pre-school or day care centers having board members distribute brochures to their offices and places of business and black churches inviting black members of the community to serve on the minority outreach and scholarship committees or the board_of directors offering a full minority scholarship and eliminating the testing requirement from the minority scholarship program you state that you only make your brochures available to persons upon request or who come into the school expressing an interest in attending virtually no actions including any meetings of the minority scholarship or outreach committee have been taken since you have been given ample opportunity and suggestions for actions you could take that would demonstrate that you are operating in a bona_fide racially nondiscriminatory manner however the information submitted contains no evidence of actions such as active and vigorous recruitment of black students and teachers financial assistance for black students or on-going communication with members of the black community although you have adopted a policy of nondiscrimination and made some preliminary efforts toward offering financial assistance and outreach to the black community these efforts are minimal and have practically ceased mere adoption of a nondiscriminatory policy and publication of such a policy is insufficient for such a school to demonstrate that it is operating in a bona_fide nondiscriminatory manner in accordance with revproc_75_50 supra and even publication in newspapers has appeared to cease since the facts and circumstances do not show that you have made an intensive and comprehensive effort at outreach directed specifically to the black community which could possibly result in the enrollment of black students and current employment of black teachers and administrators like the school described in calhoun academy v commissioner supra your interaction with black persons in the community is insufficient to demonstrate that you operate in a bona_fide racially nondiscriminatory manner with respect to the enrollment of students and hiring of faculty and administrators all of the pertinent facts and circumstances lead us to conclude that you have failed to demonstrate that you have taken sufficient steps to overcome the inference of discrimination set forth in the above mentioned court cases thus you have failed to establish that you operate in a bona_fide racially nondiscriminatory manner conclusion accordingly you are not operated exclusively for exempt purposes under sec_501 of the code and thus you do not qualify for recognition of exemption as an organization described in sec_501 you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
